J-A10036-16


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

IN RE: ESTATE OF REGINA R. LLOYD         :     IN THE SUPERIOR COURT OF
                                         :          PENNSYLVANIA
                                         :
                                         :
APPEAL OF: J.G. WENTWORTH                :
ORIGINATIONS, L.L.C.                     :         No. 898 WDA 2015

                     Appeal from the Order May 13, 2015
              In the Court of Common Pleas of Allegheny County
                     Orphans’ Court at No(s): 02-11-1612


BEFORE: GANTMAN, P.J., BENDER, P.J.E., and PANELLA, J.

MEMORANDUM BY GANTMAN, P.J.:                      FILED AUGUST 09, 2016

      Appellant, J.G. Wentworth Originations, L.L.C., appeals from the order

entered in the Allegheny County Court of Common Pleas, Orphans’ court

Division, in favor of Arthur Constable, III, executor of the estate of Regina

Lloyd (“Regina Lloyd”) and Todd T. Jordan, Esquire, guardian of the estate

for Anthony Lloyd, a minor (“Anthony Lloyd”), which denied Appellant’s

exceptions and Metropolitan Life Insurance Company’s (“MetLife”) cross-

exceptions and relieving MetLife of liability for any periodic payments made

to the estate of Michael Lloyd (“Michael Lloyd”) and to Appellant.1      We

affirm.

      The Orphans’ court opinion sets forth the relevant facts and procedural

history of this case as follows.



1
  Michael Lloyd, MetLife, and Metropolitan Insurance and Annuity Company
(“MIAC”) did not participate in this appeal.
J-A10036-16


       Regina Lloyd and her son, Anthony Lloyd, were involved in
       an automobile accident in Florida on November 11, 2002.
       At the time of the accident Regina Lloyd, who suffered a
       severe and permanent injury, was married to Michael
       Lloyd, who was not involved in the accident. Regina Lloyd,
       and Michael Lloyd, individually and as parents and natural
       guardians of their minor child Anthony Lloyd, filed a
       complaint on June 3, 2003, against the municipality, the
       city of Fernandina Beach. This lawsuit was settled by the
       city of Fernandina Beach and its insurers, Ranger
       Insurance Company and Preferred Governmental Issuance
       Trust.     A Settlement Agreement was executed in
       November of 2003 and stated [that] specific amounts of
       money…would be paid in consideration of the settlement
       including payments to Regina Lloyd of $6,469.00 monthly
       for thirty years. The obligation to make the monthly
       payment was assigned to [MetLife] and its subsidiary
       [MIAC]. MetLife began to make the required monthly
       payments of $6,469.00 to Regina Lloyd on December 1,
       2003.

       In September of 2004, Regina, Michael, and Anthony
       moved to Pennsylvania. Thereafter, Regina Lloyd filed for
       a divorce and a divorce decree was granted for Regina
       Lloyd and Michael Lloyd on September 12, 2007, in
       Allegheny County, Pennsylvania. Regina Lloyd and Michael
       Lloyd did not enter into a property settlement agreement
       in connection with the divorce.

       Regina Lloyd died in Pennsylvania on March 11, 2011. Her
       will was probated in Pennsylvania. On March 15, 2011, a
       letter was sent to MetLife stating that Arthur Constable III
       is the executor of the estate, and informing MetLife of the
       death of Regina Lloyd, and the 2007 divorce. MetLife
       requested a copy of the divorce decree with property
       settlement, especially [requesting] any reference to the
       Annuity. In response to this request, MetLife was sent a
       copy of the divorce decree and the Will of Regina Lloyd.
       MetLife responded with a letter requesting the entire
       divorce decree with the property settlement, showing the
       reference to the annuity and how it is to be disbursed, and
       stating that it must have the signature of the judge and
       the date. The letter warned that if this document was not
       provided, MetLife would proceed with the beneficiary

                                  -2-
J-A10036-16


       designation on file. MetLife sent four requests for this
       information and the last request was marked “Final
       Request.” The last letter stated that it would make the
       funds payable to the beneficiary on file unless MetLife
       heard back from the addressee within [thirty] days. The
       final letter was dated July 26, 2011. The letters from
       MetLife were addressed to Arthur R. Constable, Jr., at an
       address that was not the correct address for Arthur R.
       Constable, Jr., but was the address given for
       correspondence in the initial letter sent to MetLife after
       Regina Lloyd’s death. MetLife’s letters of April 22, 2011,
       June 10, 2011, and July 26, 2011, received no response.
       This [c]ourt is troubled by the failure of the Executor to
       respond to the letters from MetLife. Since MetLife is
       excused from liability under 20 Pa.C.S.A. § 6111.2, [its]
       payments to a former husband-beneficiary make the
       Executor’s failure to respond irrelevant.

       MetLife contacted Michael Lloyd on November 1, 2011. On
       September 28, 2012, in response to prior correspondence
       with MetLife, Michael Lloyd sent MetLife a notarized
       handwritten letter providing personal identity information
       and stating that he was the rightful beneficiary of Regina
       Lloyd’s Annuity and that there was never any kind of
       property settlement in their divorce. Thereafter, MetLife
       remitted to Michael Lloyd past payments from the date of
       Regina Lloyd’s death and began paying Michael Lloyd the
       amount of $6,469.00 monthly.

       On May 7, 2013, Michael Lloyd agreed to sell/transfer part
       of the future payments to [Appellant].      Michael Lloyd
       transferred $2,200.00 of the monthly annuity payments for
       [twenty] years to [Appellant] for $200,000.00.        This
       [sale]/transfer was approved by [a] Florida state court on
       June 25, 2013. The Petition For Court Approval of a
       Transfer of Structure Settlement Payment Rights filed with
       the Florida [c]ourt in May of 2013, …makes no mention
       that Michael Lloyd was not the injured party. It further
       makes no mention of his divorce from and subsequent
       death of Regina Lloyd. The Florida [c]ourt [o]rder dated
       June 25, 2013, …set forth in finding number [one], that
       the transfer sought does not contravene “Any Federal or
       State Statute.” Had the Florida [c]ourt been made aware
       of Regina’s Pennsylvania divorce from Michael Lloyd as

                                 -3-
J-A10036-16


        well as her death in 2011, that court may not have
        approved the transfer.     Notice of the Florida court
        proceeding had not been given to the estate of Regina
        Lloyd, or to the guardians of Anthony Lloyd prior to this
        transfer.

        On October 31, 2013, Michael Lloyd attempted to
        sell/transfer another portion of the annuity to [Appellant].
        This time [Appellant] notified Arthur and Angela Constable
        (the guardians of the person of Anthony Lloyd) of the
        impending [sale]/transfer and it was objected to by the
        attorney for [Anthony Lloyd], as well as the attorney for
        [Regina Lloyd]. Based on the objections, this second
        [sale]/transfer was withdrawn by [Appellant].       Michael
        Lloyd died in Florida on December 13, 2013.

        The instant matter was commenced in this [c]ourt on
        November 26, 2013, when the Estate of Regina Lloyd filed
        a Petition for Citation to Show Cause Why Annuity
        Payments Should Not Be Paid to Estate. MetLife and
        Michael Lloyd were the named Respondents. On February
        24, 2014, [Appellant] filed an Emergency Petition to
        Intervene, which was granted on March 21, 2014. On
        June 10, 2014, MetLife filed a Petition for Rule to
        Interplead by Notice to Plaintiff Estate of Regina R. Lloyd
        and [Appellant] and by Citation to Claimant Estate of
        Michael R. Lloyd, which interpleader, on July 23, 2014, this
        [c]ourt granted. On July 17, 2014, Anthony Lloyd filed a
        Petition to Intervene, which this [c]ourt granted.       On
        August 21, 2014, this [c]ourt [o]rdered that Petitioner,
        Estate of Regina Lloyd, [Appellant], Intervenor Guardian of
        Estate of Anthony Lloyd and Claimant, Estate of Michael
        Lloyd [were] enjoined from commencing or further
        prosecution of any action in any court against MetLife for
        periodic payments under the subject Annuity, except as a
        party to the above entitled action. Currently all monthly
        annuity funds have been interpleaded into this [c]ourt and
        fall under the jurisdiction of this [c]ourt.

(Orphans’ Court Opinion, filed January 16, 2015, at 1-4). After conducting a

bench trial, the Orphans’ court entered an opinion and order on January 16,

2015, finding 20 Pa.C.S.A. § 6111.2 applied under these circumstances and

                                   -4-
J-A10036-16


all subsequent periodic payments made pursuant to the annuity contract

were to be paid to the estate of Regina Lloyd as the contingent beneficiary,

and ordering MetLife to distribute all accumulated and future annuity

payments to Regina Lloyd’s estate as well as ordering Appellant to return to

Regina Lloyd’s estate any funds received. MetLife and MIAC filed a motion

for post-trial relief on January 23, 2015, seeking modifications to the

Orphans’ court order regarding their liability to the parties in the action. On

January 29, 2015, Appellant filed exceptions to the Orphans’ court order.

MetLife and MIAC filed cross exceptions to Appellant’s exceptions on

February 5, 2015.     Appellant filed amended exceptions on February 11,

2015. On April 21, 2015, counsel for Anthony Lloyd and Regina Lloyd filed

motions to strike MetLife and MIAC’s motion for post-trial relief and

Appellant’s exceptions.   The Orphans’ court entered an order on May 15,

2015, (a) denying Appellant’s exceptions and MetLife and MIAC’s cross-

exceptions, (b) relieving MetLife and MIAC of liability for any periodic

payments made to Michael Lloyd and to Appellant, and (c) stating its

January 16, 2015 decision/opinion remains in effect. Appellant timely filed a

notice of appeal on June 9, 2015. Appellant filed a motion for stay of orders

pending appeal on June 10, 2015, which the Orphans’ court granted on June

17, 2015.    The Orphans’ court did not order Appellant to file a concise

statement of errors complained of on appeal pursuant to Pa.R.A.P. 1925(b),

and Appellant did not file one.


                                     -5-
J-A10036-16


      Appellant raises one issue for our review:

         WHETHER THE COURT OF COMMON PLEAS OF ALLEGHENY
         COUNTY, ORPHANS’ COURT DIVISION, ERRED AS A
         MATTER OF LAW IN RULING THAT 20 [PA.C.S.A] § 6111.2
         APPLIED IN THIS CASE TO RENDER INEFFECTIVE THE
         DESIGNATION OF MICHAEL LLOYD AS THE BENEFICIARY
         OF THE ANNUITY CONTRACT AT ISSUE.

(Appellant’s Brief at 2).

      Appellant   argues    Section   6111.2   does   not   apply   under   these

circumstances because MIAC owned the annuity contract pursuant to a

structured tort settlement agreement, and Regina Lloyd was unable to

revoke the beneficiary designation of the annuity contract without MIAC’s

approval because she did not personally own the annuity contract. Appellant

claims the only instance in which Section 6111.2 applies is when an

individual owns an insurance policy, annuity contract, or other contract and

that individual has the unilateral legal right and power to revoke the

designation of the individual’s ex-spouse as a beneficiary at the time of the

individual’s death.   Appellant insists the language of the tort settlement

agreement controls to whom the periodic payments must be made. Under

that agreement, Appellant emphasizes the “claimants,” which included both

Regina Lloyd and Michael Lloyd, possessed the joint power to revoke or

make any beneficiary designations, so the designation of Michael Lloyd as a

beneficiary was not unilaterally revocable by Regina Lloyd upon her death.

Appellant further contends the tort settlement agreement remains in effect

because it contains the continuing obligation to make periodic payments to

                                      -6-
J-A10036-16


Michael Lloyd, and the assignment agreement simply carries forward those

obligations found in the tort settlement agreement, with MIAC as the

assignee and Ranger Insurance Company as the assignor. Appellant argues

Michael Lloyd released his loss of consortium claim when he signed the tort

settlement agreement in 2003 and the Orphans’ court incorrectly relied on

its equitable powers in interpreting the contracts and the statute at issue,

upon deciding that it would be unjust to allow Michael Lloyd to block Regina

Lloyd’s   beneficiary   designations   beyond   their   marriage   because   the

application and interpretation of Section 6111.2 is purely a question of law.

Appellant alternatively argues that if Section 6111.2 applies and renders

Michael Lloyd’s initial designation as beneficiary of the annuity contract

ineffective, his estate would still be entitled to the periodic payments

because the right to the payments arose out of the tort settlement

agreement and he was named the default beneficiary under that agreement.

Appellant concludes the Orphans’ court decision should be reversed.          We

disagree.

      Regarding estate matters, our standard of review of an order of the

Orphans’ court is deferential:

          [W]e will not reverse unless there is a clear error of law or
          an abuse of discretion. Our scope of review is also limited:
          we determine only whether the court’s findings are based
          on competent and credible evidence of record.

In re Estate of Karschner, 919 A.2d 252, 255-56 (Pa.Super. 2007)

(quoting In re Estate of Westin, 874 A.2d 139, 142 (Pa.Super. 2005)).

                                       -7-
J-A10036-16


“An abuse of discretion is not merely an error of judgment; if, in reaching a

conclusion, the court overrides or misapplies the law, or the judgment

exercised is shown by the record to be either manifestly unreasonable or the

product of partiality, prejudice, bias or ill will, discretion has been abused.”

Silver v. Pinskey, 981 A.2d 284, 291 (Pa.Super. 2009) (en banc) (quoting

Mencer v. Ruch, 928 A.2d 294, 297 (Pa.Super. 2007)).

      As a general rule, the law of the chosen forum governs all procedural

matters.   Commonwealth v. Sanchez, 552 Pa. 570, 716 A.2d 1221

(1998).    A dispute concerning the applicable substantive law, however,

compels a choice of law analysis. Wilson v. Transport Ins. Co., 889 A.2d
563, 571 (Pa.Super. 2005). “Substantive law is the portion of the law which

creates the rights and duties of the parties to a judicial proceeding, whereas

procedural law is the set of rules which prescribe the steps by which the

parties may have their respective rights and duties judicially enforced.” Id.

A court conducts the choice of law analysis under the choice of law rules of

the forum state. See Griffith v. United Air Lines, Inc., 416 Pa. 1, 21, 203
A.2d 796, 805 (1964).

      In Pennsylvania, a choice of law analysis includes a preliminary test:

“the first step in a choice of law analysis under Pennsylvania law is to

determine whether a conflict exists between the laws of the competing

states.” Budtel Associates, LP v. Continental Cas. Co., 915 A.2d 640,

643 (Pa.Super. 2006).


                                     -8-
J-A10036-16


         § 5327. Determination of foreign law

         (a) Notice.−A party who intends to raise an issue
         concerning the law of any jurisdiction or governmental unit
         thereof outside this Commonwealth shall give notice in his
         pleadings or other reasonable written notice.

         (b) Materials to be considered.−In determining the law
         of any jurisdiction or governmental unit thereof outside
         this Commonwealth, the tribunal may consider any
         relevant material or source, including testimony, whether
         or not submitted by a party or admissible under the rules
         of evidence.

         (c) Court decision and review.−The court, not jury,
         shall determine the law of any governmental unit outside
         this Commonwealth. The determination of the tribunal is
         subject to review on appeal as a ruling on a question of
         law.

42 Pa.C.S.A. § 5327. To ascertain the law of a sister state, a tribunal may

judicially notice the foreign law, and may inform itself of such law by

considering any relevant material or source, regardless of whether it was

submitted under the rules of evidence.       42 Pa.C.S.A. § 5327(b).      The

operation of foreign law presents a question of law, rather than fact.     42

Pa.C.S.A. § 5327(c).

      “[W]here the laws of the two jurisdictions would produce the same

result on the particular issue presented, there is a ‘false conflict,’ and the

[c]ourt should avoid the choice-of-law question.”         Titeflex Corp. v.

National Union Fire Ins. Co. of Pittsburgh, PA, 88 A.3d 970, 979

(Pa.Super. 2014), appeal denied, 629 Pa. 638, 105 A.3d 737 (2014)

(quoting Williams v. Stone, 109 F.3d 890, 893 (3rd Cir. 1997), cert


                                    -9-
J-A10036-16


denied, 522 U.S. 956, 118 S. Ct. 383, 139 L. Ed. 2d 299 (1997)). If the court

finds a true conflict exists, the court must then decide which state has the

greater interest in the application of its law, including which state had the

most significant contacts or relationship to the action. Budtel Associates,

LP, supra.

      The Decedents, Estates and Fiduciaries Code governing the effect of a

divorce on a beneficiary designation2 provides in pertinent part:

         § 6111.2. Effect of divorce or pending divorce on
         designation of beneficiaries

         (a)   Applicability.—This       section   is   applicable   if   an
               individual:

             (1)   is domiciled in this Commonwealth;

            (2) designates the individual’s spouse as beneficiary
         of the individual’s life insurance policy, annuity contract,
         pension or profit-sharing plan or other contractual
         arrangement providing for payments to the spouse; and

                                     *      *      *

                (i) at the time of the individual’s death is divorced
             from the spouse[.]

                                     *      *      *

         (b) General rule.—Any designation described in
         subsection (a)(2) in favor of the individual’s spouse or
         former spouse that was revocable by the individual at the
         individual’s death shall become ineffective for all purposes

2
  With respect to the designation of beneficiaries in an insurance policy, this
section has been held as preempted by the federal Employee Retirement
Income Security Act (“ERISA”) at 29 U.S.C.A. § 1001 et seq. See In re
Estate of Sauers, 613 Pa. 186, 32 A.3d 1241 (2011). The present case
does not involve ERISA. Therefore, the state statute remains applicable.
                                     - 10 -
J-A10036-16


         and shall be construed as if the spouse or former spouse
         had predeceased the individual….

20 Pa.C.S.A. § 6111.2.

      Under Pennsylvania law, a loss of consortium claim arising from a

marital union has been described as:

         [A] right growing out of the marriage relationship which
         the [spouses] have respectively to the society,
         companionship and affection of each other in their life
         together. As thus defined and limited, any interference
         with this right of consortium by the negligent injury to one
         spouse, should afford the other spouse a legal cause of
         action to recover damages for that interference.

Burns v. Pepsi-Cola Metro. Bottling Co., 510 A.2d 810, 812 (Pa.Super.

1986) (citation omitted)). This Court has previously limited the application

of marital consortium damages to the time between a spouse’s injury and

her death.    See, e.g., Amato v. Bell & Gossett, 116 A.3d 607, 626

(Pa.Super. 2015) (reiterating general rule that loss of consortium damages

“are limited to the time between the spouse’s injury and his death”);

Linebaugh v. Lehr, 505 A.2d 303 (Pa.Super. 1986) (holding decedent’s

widow had no separate claim for loss of consortium in addition to her right to

recover for wrongful death). We observe our sister jurisdictions agree that

the right of consortium tracks the existence of the marital relationship and

terminates at its dissolution by death or divorce.    See, e.g., Sawyer v.

Bailey, 413 A.2d 165, 167 (Me. 1980); Archie v. Hampton, 112 N.H. 13,

287 A.2d 622 (1972); Walden v. Coleman, 105 Ga.App. 242, 124 S.E.2d
313 (1962); Burk v. Anderson, 232 Ind. 77, 109 N.E.2d 407 (1952).

                                    - 11 -
J-A10036-16


      After a thorough review of the record, the briefs of the parties, the

applicable law, and the well-reasoned opinion of the Honorable Frank J.

Lucchino, we conclude Appellant’s issue merits no relief. The Orphans’ court

opinion comprehensively discusses and properly disposes of the question

presented. (See Orphans’ Court Opinion at 5-14) (finding: Pennsylvania has

most significant contacts or relationship to this matter and has greater

interest in protecting property rights of its citizens, as opposed to Florida’s

interest in this matter which is more tenuous; therefore, Pennsylvania law

should govern; language of tort settlement agreement does not require that

Michael Lloyd remain beneficiary of annuity contract; language of tort

settlement agreement explains that any payments made after Regina Lloyd’s

death “shall be made to such person or entity as shall be designated in

writing by Claimants to insurer or…Insurer’s assignee”, and that “[i]f no

person or entity is so designated by Claimants…such payments shall be

made to Michael R. Lloyd”; tort settlement agreement provided payments to

Regina Lloyd only; tort settlement agreement does not prohibit change in

beneficiary or require Regina Lloyd and Michael Lloyd to jointly designate

beneficiary after initial beneficiary designation; once claimants under tort

settlement agreement chose Michael Lloyd as beneficiary, that provision of

tort settlement agreement was fulfilled and it no longer controlled Regina

Lloyd’s ability to change beneficiary designations; assignment agreement

between MIAC and Ranger Insurance Company, which followed tort


                                    - 12 -
J-A10036-16


settlement agreement, names only Regina Lloyd and her son as claimants;

thus, there is conflicting language on who is “claimant” between tort

settlement agreement (which includes Michael Lloyd as claimant) and MIAC

and Ranger Insurance Company’s assignment agreement; language of tort

settlement   agreement   was   not    incorporated   by   reference   into   any

subsequent agreements; court must consider all relevant agreements to

reach fair and just decision; only document from which any party derives

present claim to payments is annuity contract; moreover, all of Michael

Lloyd’s rights to be compensated for loss of consortium ended upon divorce;

it would be unjust to give Michael Lloyd any right to block Regina Lloyd’s

beneficiary designations beyond time of their marriage; further, if court were

to agree with Appellant that tort settlement agreement continued to control

rights and obligations of Regina Lloyd and Michael Lloyd after 2003, then

court would also consider paragraph of tort settlement agreement which

prohibits claimants (Regina Lloyd and Michael Lloyd) from having power to

sell, mortgage, encumber, or anticipate periodic payments, by assignment or

otherwise; Florida court made no finding regarding enforceability of this non-

assignment provision; thus, court gives little weight to Appellant’s argument

that tort settlement agreement continued to control rights and obligations

concerning annuity payments; more importantly, per 20 Pa.C.S.A. § 6111.2

of Decedents, Estates and Fiduciaries Code, entire annuity payments were

due to Regina Lloyd’s estate upon her death because her designation of


                                     - 13 -
J-A10036-16


Michael Lloyd as beneficiary became ineffective upon her death; application

of statute does not require Regina Lloyd to own annuity contract; statute

applies when individual’s spouse is designated as beneficiary in individual’s

annuity contract; annuity contract belonged to Regina Lloyd because she

was receiving annuity payments as payee and was “measuring life

(annuitant)”; fact that changes in beneficiary designation required approval

from MetLife does not mean designation of Michael Lloyd as beneficiary was

irrevocable upon Regina Lloyd’s death; there was no evidence presented at

trial that MetLife would have denied request to change beneficiary following

Regina Lloyd’s divorce; because beneficiary designation was revocable upon

Regina Lloyd’s death, per Section 6111.2, designation of Michael Lloyd as

beneficiary became ineffective for all purposes after Regina Lloyd’s death

and should have been construed as though Michael Lloyd predeceased

Regina Lloyd; notably, Michael Lloyd was not injured in car accident that left

Regina Lloyd paralyzed, and they were married for less than five years after

accident; Michael Lloyd’s loss of consortium claim terminated upon divorce;

when Michael Lloyd purportedly assigned his “interest” in annuity contract to

Appellant, Michael Lloyd had no interest in annuity contract to assign; had

Appellant read closely Michael Lloyd’s structured settlement application,

Appellant would have noticed that Michael Lloyd listed date of Regina Lloyd’s

death and their divorce incorrectly, where Michael Lloyd listed date of

divorce as more than three years after Regina Lloyd’s death; Appellant was


                                    - 14 -
J-A10036-16


not bona fide purchaser and should have known with reasonable diligence

that Michael Lloyd was no longer beneficiary of Regina Lloyd’s annuity

contract after their divorce and Michael Lloyd had no interest to sell, based

on Pennsylvania law, where Section 6111.2 dictates that, upon Regina

Lloyd’s death, designation of Michael Lloyd as beneficiary became ineffective

and was to be construed as if Michael Lloyd had predeceased Regina Lloyd;

all subsequent annuity payments were due to be paid to Regina Lloyd’s

estate as contingent beneficiary). Accordingly, we affirm on the basis of the

Orphans’ court opinion.

      With respect to Appellant’s claim that the tort settlement agreement

remains in effect, we observe Michael Lloyd’s right to loss of consortium

extinguished upon his divorce from Regina Lloyd because his right tracked

the existence of their marriage. Therefore, Michael Lloyd’s only claim giving

rise to any rights under the tort settlement agreement likewise ceased upon

the divorce.   See Linebaugh, supra.          The Orphans’ court properly found

that Michael Lloyd had no rights at all under the tort settlement agreement

to transfer.   As the sophisticated party in this matter and possessing the

ability to conduct a thorough due diligence for the transaction, Appellant

must bear the brunt of the empty contract it purchased, and its claim merits

no relief. Accordingly, we affirm.

      Order affirmed.




                                     - 15 -
J-A10036-16


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 8/9/2016




                          - 16 -
                                                                                                                                             Circulated 07/15/2016 01:36 PM




                IN THE COURT OF COMMON PLEAS OF ALLEGHENY COUNTY, PENNSYLVANIA
                                    ORPHANS' COURT DIVISION




               RE:             ESTATE OF                                                                             NO: 1612 of 2011
                               REGINA R. LLOYD,
                                    DECEASED

                                                                                                                     OPINION


                                                                                                                     FILED BY:
                                                                                                                      JUDGE FRANK J. LUCCHINO

                                                                                                                         DATE FILED: JUNE 17, 2015

                                                                                                                 COPIES SENT BY EMAIL TO:

                                                                                                                         Thomas J. Dempsey, Jr., Esquire
                                                                                                                         428 Forbes Avenue
                                                                                                                         Suite 1400
                                                                                                                         Pittsburgh, PA 15219
                                                                                                                         tdempseyjr@sikovandlove.com

                                                                                                                         Jack B. Cobetto, Esquire
                                                                                                                         Reed Smith, LLP
                                                                                                                         225 Fifth Avenue
                                                                                                                         Pittsburgh, PA 15222
                                                                                                                         jcobetto@reedsmith.com

                                                                                                                         Peter D. Post, Esquire
                                                                                                                         Ogletree, Deakins
                                                                                                                         One PPG Place, Suite 1900
                                                                                                                         Pittsburgh, PA 15222
                                                                                                                         peter.post@ogletreedeakins.com
                     c»
                                (fl
                                l .. l   ,-          . .;·
                                                         L
                     .sr         rr; (.~
                                ()-,
                                                     I


                                      -··
                                 (._) ()
                                                     ,r
                                                          ..                                                             Todd T. Jordan, Esquire
r: ~..               co          Ill     u
                                                     I
                                                     ..., ..
t .... ~                         cc                                                                                      Tener, Van Kirk
                                     ·- CJ.· -··
                     ... ~.-             (/)
                                         -,.
I
    ...   '
          ;,         «d:         ~                   :.)
I
                                 c::: "".:..:
                                       ..,.
                                                     ::__}
                                                                                                                         301 Grant Street, Suite 2100
                                         .-
                                                ()

--··                 I..{)
                     N
                                 -·'
                                 (} CL                                                                                   Pittsburgh, PA 15219
                                 (.) ((~L:;  :.u
J '
L.f.:~""
                     ,71':..
                     :::>        ll.
                                         0           :-r                                                                 ttjordan@tenervankirk.com
                     --")        0       en          C)

                     t.n
                                 f--
                                         _J
                                         _J          ...,
                                                     l.i.l


                     ·-          o,
                                 UJ
                                 0
                                         ~=          .::,:

                                                               1ano~) ~Ji' .in I r... 1.:'1wit .:
                                                                       ' ....•   .1. ,;1"1      ~~tiJi/1,•
                                                                   l).(''WV\ ,~, j•:• ,.                     "
                                                                    ,j II ,I I , , . j. l"t
                                                                  1v      l~l.:,1Jj,:,i~i1flill,;

                                                                                                                 :   •
                                                                                                                         '.r   ..,.

                                                                                                                 \
 IN THE COURT OF COMMON PLEAS OF ALLEGHENY COUNTY, PENNSYLVANIA
                     ORPHANS' COURT DIVISION




RE:    ESTATE OF                                NO: 1612 of 2011
       REGINA R. LLOYD,
            DECEASED


                                  OPINION

       The instant matter was commenced in this Court on November 26, 2013, when

the Estate of Regina Lloyd filed a Petition for Citation to Show Cause Why Annuity

Payments Should Not Be Paid to Estate. MetLife and Michael Lloyd were the named

Respondents. On February 24, 2014, Wentworth filed an Emergency Petition to

Intervene, which was granted on March 21, 2014. On June 10, 2014, MetLife filed a

Petition for Rule to lnterplead by Notice to Plaintiff Estate of Regina R. Lloyd and

Intervenor Wentwoth and by Citation to Claimant Estate of Michael R. Lloyd, which

interpleader, on July 23, 2014, this Court granted.   On July 17, 2014, Anthony Lloyd

filed a Petition to Intervene, which this Court granted. Subsequently, answers, new

matter, and replies to new matter were filed by the parties.

      A trial was held before this Court on December 9, 2014, and post-trial

memorandums were submitted by the parties. On January 15, 2015, this Court issued

an opinion and order disposing of the matter. On January 29, 2015, Wentworth filed

timely exceptions to this Court's order, and a motion for post-trial relief. The exceptions

filed by Wentworth were denied on May 13, 2015, upon review of the exceptions and

cross-exceptions, and after argument in open court thereon. Wentworth filed a timely

appeal to the Pennsylvania Superior Court on June 9, 2015.
          In accordance with Pa.R.A.P. 1925(a), the judge who entered the

order appealed from must specify in writing the place in the record where the

reasons for the order appear. The reasons for this Court's Order dated May

13, 2015, denying the Appellant's Exceptions appear in this Court's Opinion

and Order of Court dated January 15, 2015, a copy of which is attached

hereto.

                                    By The Court:



                                                                     I   S.J.
 IN THE COURT OF COMMON PLEAS OF ALLEGHENY COUNTY, PENNSYLVANIA
                     ORPHANS' COURT DIVISION




RE:   ESTATE OF                  NO: 1612 of 2011
      REGINA R. LLOYD,
           DECEASED

                                 OPINION and ORDER OF COURT


                                 FILED BY:
                                  JUDGE FRANK J. LUCCHINO

                                JANUARY 15, 2015


                                COPIES SENT BY EMAIL TO:

                                  Thomas J. Dempsey, Jr., Esquire
                                  428 Forbes Avenue
                                  Suite 1400
                                  Pittsburgh, PA 15219
                                  tdempseyjr@sikovandlove.com

                                  Jack B. Cobetto, Esquire
                                  Reed Smith, LLP
                                  225 Fifth Avenue
                                  Pittsburgh, PA 15222
                                  jcobetto@reedsmith.com

                                  Peter D. Post, Esquire
                                  Ogletree, Deakins
                                  One PPG Place, Suite 1900
                                  Pittsburgh, PA 15222
                                  peter.post@ogletreedeakins.com


                                  Todd T. Jordan, Esquire
                                  Tener, Van Kirk
                                  301 Grant Street, Suite 21 00
                                  Pittsburgh, PA 15219
                                  ttjordan@tenervankirk.com
   IN THE COURT OF COMMON PLEAS OF ALLEGHENY COUNTY, PENNSYLVANIA
                       ORPHANS' COURT DIVISION




 RE:     ESTATE OF                             NO: 1612 of 2011
         REGINA R. LLOYD,
              DECEASED



                                        OPINION



        The facts of this matter are largely undisputed. Regina Lloyd and her son,

Anthony Lloyd, were involved in an automobile accident in Florida on November 11,

2002. At the time of the accident Regina Lloyd, who suffered a severe and permanent

injury, was married to Michael Lloyd, who was not involved in the accident. Regina

Lloyd, and Michael Lloyd, individually and as parents and natural guardians of their

minor child Anthony Lloyd, filed a complaint on June 3, 2003, against the municipality,

the city of Fernandina Beach. This law suit was settled by the City of Fernandina Beach

and its insurers, Ranger Insurance Company and Preferred Governmental Issuance

Trust. A Settlement Agreement was executed in November of 2003, and stated specific

amounts of money that would be paid in consideration of the settlement, including

payments-to Regina Lloyd of $6,469.00 monthly for thirty years. The obligation to make

the monthly payment was assigned to Metropolitan Life Insurance Company and its

subsidiary Metropolitan Insurance and Annuity Company (hereinafter, collectively

"MetLife").   MetLife began to make the required monthly payments of $6,469.00 to

Regina Lloyd on December 1, 2003.


                                                                                          1
        In September of 2004, Regina. Michael, and Anthony moved to Pennsylvania.

Thereafter, Regina Lloyd filed for a divorce and a divorce decree was granted for

 Regina Lloyd and Michael Lloyd on September 12, 2007, in Allegheny County,

Pennsylvania.    Regina Lloyd and Michael Lloyd did not enter into a property settlement

agreement in connection with the divorce.

       Regina Lloyd died in Pennsylvania on March 11, 2011.      Her will was probated in

Pennsylvania.   On March 15, 2011, a letter was sent to M~tlife stating that Arthur

Constable Ill is the executor of the estate, and informing MetLife of the death of Regina

Lloyd, and the 2007 divorce. MetLife requested a copy of the divorce decree with

property settlement, especially any reference to the Annuity. In response to this

request, MetLife was sent a copy of the divorce decree and the Will of Regina Lloyd.

Met life responded with a letter requesting the entire divorce decree with the property

settlement, showing the reference to the annuity and how it is to be disbursed, and

stating that it must have the signature of the judge and the date. The letter warned that

if this document was not provided, MetLife would proceed with the beneficiary

designation on file. MetLife sent four requests for this information and the last request

was marked "Final Request". The last letter stated that it would make the funds payable

to the beneficiary on file unless MetLife heard back from the addressee within 30 days.

The final letter was dated July 26, 2011. The letters from MetLife were addressed to
                                                                     -
Arthur R. Constable, Jr., at an address that was not the correct address for Arthur R.

Constable, Jr., but was the address given for correspondence in the initial letter sent to

MetLife after Regina Lloyd's death. Metlife's letters of April 22, 2011, June 10, 2011,

and July 26, 2011 received no response. This Court is troubled by the failure of the


                                                                                             2
 Executor to respond to the letters from MetLife.   Since MetLife is excused from liability

under 20 Pa.C.S.   6111.2, their payments to a former husband beneficiary makes the

Executor's failure to respond irrelevant.

       MetLife contacted Michael Lloyd on November 1, 2011.        On September 28,

2012, in response to prior correspondence with MetLife, Michael Lloyd sent MetLife a

notarized handwritten letter providing personal identity information and stating that he

was the rightful beneficiary of Regina Lloyd's Annuity and that there was never any kind

of property settlement in their divorce. Thereafter, MetLife remitted to Michael Lloyd

past payments from the date of Regina Lloyd's death and began paying Michael Lloyd

the amount of $6,469.00 monthly.

       On May 7, 2013, Michael Lloyd agreed to sell/transfer part of the future payments

to J.G. Wentworth Originations, LLC (hereinafter "Wentworth").     Michael Lloyd

transferred $2,200.00 of the monthly annuity payments for 20 years to Wentworth for

$200,000.00.   This sell/transfer was approved by the Florida state court on June 25,

2013. The Petition For Court Approval of a Transfer of Structure Settlement Payment

Rights filed with the Florida Court in May of 2013, (Exhibit P) makes no mention that

Michael Lloyd was not the injured party. It further makes no mention of his divorce from
                                       I                                •




and subsequent death of Regina Lloyd. The Florida Court Order dated June 25, 2013,

(Exhibit Q) set forth in finding number 1, that the transfer sought does not contravene

"Any Federaf or State Statute". Had the Florida Court been made aware of Regina's

Pennsylvania divorce from Michael Lloyd as well as her death in 2011, that court may

not have approved the transfer. Notice of the Florida court proceeding had not been




                                                                                              3
 given to the estate of Regina Lloyd, or to the guardians of Anthony Lloyd prior to this

 transfer.

        On October 31, 2013, Michael Lloyd attempted to sell/transfer another portion of

 the annuity to Wentworth. This time Wentworth notified Arthur and Angela Constable

 (the guardians of the person of Anthony Lloyd) of the impending sell/transfer and it was

objected to by the attorney for the Guardian, as well as the attorney for the Executor of

Regina Lloyd's estate. Based on the objections, this second sell/transfer was withdrawn

by Wentworth. Michael Lloyd died in Florida on December 13, 2013.

        The instant matter was commenced in this Court on November 26, 2013, when

the Estate of Regina Lloyd filed a Petition for Citation to Show Cause Why Annuity

Payments Should Not Be Paid to Estate. MetLife and Michael Lloyd were the named

Respondents. On February 24, 2014, Wentworth filed an Emergency Petition to

Intervene, which was granted on March 21, 2014.       On June 10, 2014, MetLife filed a

Petition for Rule to lnterplead by Notice to Plaintiff Estate of Regina R. Lloyd and

Intervenor Wentwoth and by Citation to Claimant Estate of Michael R. Lloyd, which

interpleader, on July 23, 2014, this Court granted.   On July 17, 2014, Anthony Lloyd

filed a Petition to Intervene, which this Court granted. On August 21, 2014, this Court

Ordered that Petitioner, Estate of Regina Lloyd, Intervenor Wentworth, Intervenor

Guardian of Estate of Anthony Lloyd and Claimant, Estate of Michael Lloyd are enjoined

from commencing or further prosecution any action in any court against MetLife for

periodic payments under the subject Annuity, except as a party to the above entitled

action. Currently all monthly annuity funds have been interpleaded into this Court and

fall under the jurisdiction of this Court.


                                                                                            4
       The first issue before this Court is whether Florida law or Pennsylvania law is

applicable to determine the effect a divorce has on a husband beneficiary.      This Court

has concluded that Pennsylvania has the greater interest in the application of its law,

and Pennsylvania has the most significant contacts or relationship to this matter,

therefore, Pennsylvania law governs this matter. Sheard v. J.J. Deluca Co, Inc., 92
A.3d 68, 76 (Pa.Super. 2014). The decedent, Regina Lloyd, and her son, Anthony

Lloyd, moved to Pennsylvania in September of 2004. Also, Michael Lloyd moved to

Pennsylvania and lived here for many years. Regina Lloyd executed a will in

Pennsylvania on March 16, 2006.      She was domiciled in Pennsylvania at the time of

her divorce from Michael Lloyd on September 12, 2007, as well as when she died on

March 11, 2011. Their child, Anthony Lloyd, has continued to be domiciled in

Pennsylvania. The Commonwealth of Pennsylvania has a distinct interest in protecting

the property rights of its citizens. {Andress v. Zoning   Bd of Adjustment of City of
Philadelphia, 410 Pa. 77, 188 A.2d 709 (1963)).

       The State of Florida's interest in this matter is more tenuous. The Settlement

Agreement followed by the 2003 Model Qualified Assignment Release and Pledge

Agreement and Addendum (hereinafter "MetLife Assignment Agreement") were

executed in Florida in 2003. The Agreements stemmed from settlement of the personal

injury action that was filed in Florida on June 3, 2003. There is currently no dispute

about the Settlement Agreement or the MetLife Assignment Agreement. These

agreements completed the personal injury matter in 2003 and are not at issue in the

instant estate matter. Thus the State of Florida's connection to this matter was




                                                                                             5
 concluded in 2003 and Florida's interest is not as strong as Pennsylvania's interest in

 this matter.

        The second issue is whether the Settlement Agreement required the beneficiary

 designation to remain Michael Lloyd. This Court has determined that the Settlement

Agreement does not require that Michael Lloyd remain the beneficiary of the subject

annuity.   The language of Settlement Agreement itself does not require that the

beneficiary designation remain Michael Lloyd. Wentworth argues that the Settlement

Agreement includes the settlement of Michael Lloyd's loss of consortium claim and

therefore Michael Lloyd must remain the beneficiary, unless there is a written change

submitted by both Regina Lloyd and Michael Lloyd as claimants. However, the wording

of the Settlement Agreement does not contain such a requirement.

        The pertinent section of the Settlement Agreement states as follows:

        Beneficiary

       Any payments to be made after the death of Regina Lloyd shall be
       made to such person or entity as shall be designated in writing by
       Claimants to the Insurer or the Insurer's Assignee. If no person or
       entity is so designated by Claimants, or if the person designated is
       not living at the time of Regina's death, such payments shall be
       made to Michael R. Lloyd
       (emphasis in original) (Exhibit A)

The first sentence allows claimants to designate a beneficiary. The second sentence

names Michael Lloyd if no other beneficiary has been named or if the named

beneficiary predeceases Regina Lloyd. A review of the Settlement Agreement shows

that lumps sums were paid to Regina Lloyd only. Michael Lloyd was not the named

recipient for any payments. Michael Lloyd was not required to be named as beneficiary.

The Beneficiary provision does not require Michael R. Lloyd to continue in perpetuity to

be the beneficiary. It does not prohibit a change in beneficiary, nor does the plain
                                                                                           6
 language require both Regina Lloyd and Michael Lloyd to jointly designate a beneficiary

 after the initial beneficiary had been designated.   When a contract is clear and

 unambiguous, only the writing itself needs to be examined.    In re Estate of Hoffman, 54
A.3d 903 (Pa.Super. 2012). Once claimants chose a beneficiary this provision was

fulfilled and it no longer controlled Regina Lloyd's beneficiary designations.   This Court

notes that the MetLife Assignment Agreement, which followed the Settlement

Agreement only names Regina Lloyd and her son Anthony Lloyd, as claimants, and is

executed only by them. Michael Lloyd is not named in that Assignment Agreement and

does not have any rights thereunder. There is conflicting language as to who is a

claimant between the language of the Settlement Agreement and the MetLife

Assignment Agreement.

       Furthermore, the language of the Settlement Agreement was not incorporated by

reference into any of the subsequent agreements. The Settlement Agreement, MetLife

Assignment Agreement, Request for MetLife Structured Settlement Fixed Annuity and

the Annuity contract were all separate, independent agreements.      This Court must

consider all the agreements to reach a fair and just decision. Performance of the

Settlement Agreement was complete in 2003. The only document from which any party

derives a present claim to payments is the Annuity contract. It is the Annuity contract

that obligates MetLife to pay monthly the sum of $6,469.00.

       Moreover, all rights of Michel Lloyd to be compensated for loss of consortium

ended upon divorce. Pursuant to 23 Pa.C.S.      §3503, the effect of a divorce decree is

that all property rights which were dependent upon the marital relation are terminated,




                                                                                              7
 except those that are vested rights, unless the court expressly provides otherwise in the

 divorce decree, which did not occur. Michael Lloyd's right to consortium terminated

 upon divorce. It was not a vested right because by it's nature it could not extend

indefinitely.   This Court, as a court of equity, recognizes that it would be unjust to give

Michael Lloyd the right to block Regina's beneficiary designations beyond the time of

their marriage.

        Additionally, if this Court were to agree with Wentworth and decide that the

language of the Settlement Agreement continued to control the rights and obligations of

Regina Lloyd and Michael Lloyd after 2003, then this Court would consider the entire

Settlement Agreement, including section (3), (claimants Rights to Payments) which

states that claimants (Regina Lloyd and Michael Lloyd) shall not have the power to sell,

mortgage, encumber, or anticipate the periodic payments, or any part thereof, by

assignment or otherwise. The Florida Court in paragraph D of its Order (Exhibit Q),

made no finding regarding the enforceability of any non-assignment provisions

contained in the original Settlement Agreement or related documents. The non-

assignment provision in the Settlement Agreement was not used by MetLife or

Wentworth to prevent Michael Lloyd from selling part of the periodic payments he was

receiving.   Therefore, this Court gives little weight to Wentworth's argument that the

Settlement Agreement continued to control the rights and obligations under the Annuity.

       The third and most important issue is whether the application of 20 Pa.C.S.

§6111.2 dictates the result in this matter. This Court concludes that pursuant to 20

Pa.C.S. §6111.2, upon the death of Regina Lloyd on March 11, 2011, her estate was

entitled to all future annuity payments.



                                                                                               8
        The effect of divorce on the designation of beneficiaries is governed by 20

 Pa.C.S. §6111.2, which provides as follows:

     (a) Applicability. - This section is applicable if an individual:
         (1) Is domiciled in this Commonwealth:
         (2) Designates the individual's spouse as beneficiary of the individual's ... annuity
             contract. .. providing for payments to the spouse; and
         (3) Either:
                   (I)      at the time of the individual's death is divorced from the spouse; ...
     (a) General rule.-Any designation described in subsection (a)(2) in favor of the
         individual's spouse or former spouse that was revocable by the individual at the
         individual's death shall become ineffective for all purposes and shall be
         construed as if the spouse or former spouse had predeceased the individual,
         unless it appears the designation was intended to survive the divorce based on:
                  (1) the wording of the designation;
                  (2) a court order;
                  (3) a written contract between the individual and the spouse or former
                       spouse; or
                  (4) a designation of a former spouse as beneficiary after the divorce
                       decree has been issued
    (a) liability. -
                  (1) Unless restrained by court order, no insurance company ... shall be
                       liable for making payments to a spouse or former spouse which would
                       have been proper in the absence of this ·section.
                 (2) Any spouse or former spouse to whom payment is made shall be
                       answerable to anyone prejudiced by the payment.

       Pursuant to the above statute, the estate or Regina Lloyd was entitled to the

entire annuity payments upon the death of Regina Lloyd. It is undisputed that she was

domiciled in Pennsylvania at her death.

       Wentworth argues that it was not Regina Lloyd's annuity contract as is required

in 20 Pa.C.S. §6111.2(a)(2), since the owner of the annuity was listed as MetLife

Insurance and Annuity Company, rather than Regina Lloyd. The statute does not

require the individual to own the annuity. The statute requires that the individual's

spouse is designated as beneficiary in the individual's "annuity contract". This Court

finds that the annuity contract belonged to Regina Lloyd since she was receiving the

annuity payments as payee and she was the "measuring life (annuitant)". The fact that
                                                                                                 9
 she was not listed as owner of the annuity does not prevent this Court from determining

that the phrase 'of the individual's annuity contract' applies to Regina Lloyd under 20

 Pa.C.S.     §6111.2(a)(2).   The plain words of the statute do not require ownership.

           Wentworth's other challenge to the application of 20 Pa.C.S.   §6111.2(a)(2),   is the

claim that the designation of Michael Lloyd as beneficiary was not revocable by Regina

Lloyd pursuant to the MetLife Assignment Agreement which states:

           Payee may request in writing that assignee change the payee and/or
           beneficiary designation under this agreement. Any change of the
           payee/beneficiary designation will only be made with the assignee's
           consent. Assignee's decision will be final ...
           (Addendum #1 of Exhibit B)


           The MetLife Assignment Agreement permits Regina Lloyd to request a change in

beneficiary but Assignee (MetLife) is not obligated to approve the requested change.

During the trial of December 9, 2014, Courtney Sedita, with the MetLife annuity

department, testified that had Regina Lloyd submitted a written request to change the

beneficiary, this request would have been forwarded to legal counsel for approval or

rejection. Since Regina Lloyd is not listed as the owner of the annuity and did not have

unrestricted right to change the beneficiary, Wentworth argues that the beneficiary

designation was not revocable by Regina Lloyd and that 20 Pa.C.S. §6111.2, is not

applicable to the instant matter. It must be kept in mind that the "ownership" of the

Annuity in the name of a third party is solely for tax purposes.

       This Court has determined that the beneficiary designation of Michael Lloyd was

revocable despite the condition that MetLife had to approve any beneficiary change.

The term "revocable" is not defined in the statute. When the words of a statute are clear

and unambiguous they are presumed to be the best indication of legislative intent.

                                                                                              10
 Chanceford Aviation v. Chanceford Twp. Bd. Of Supervisors, 592 Pa. 100, 923 A.2d
1099, 1104 (2007).   Here, since the term "revocable" is not defined in the statute, the

term will be given its ordinary meaning and common usage. (Osprey Portfolio. LLC v.

lzett, 620 Pa. 274, 67 A.3d 749, (Pa. 2013). Delellis v. Borough of Verona, 541 Pa. 3,

 10, 660 A.2d 25, 28 (1995), quoted and followed by AMP Inc. v. Com, 578 Pa. 366 at

376, 852 A.2d 1161 at 1167 (2004)).

       Black's Law dictionary, revised fourth edition, defines "revocable" as "susceptible

of being revoked", and "revoked" as "to annul or make void by recalling or taking back,

cancel, rescind, repeal, reverse".   The term "revocable" does not require an

unconditional right to cancel or withdraw. This Court finds that Regina Lloyd had the

right to change the beneficiary designation with Metlife's approval. There was no

evidence presented at the trial to indicate that MetLife would have denied a requested

change in beneficiary to Regina Lloyd's estate after the divorce. Such a beneficiary

change would have been consistent with Pennsylvania law, and MetLife would not have

had any reason to deny the beneficiary change had it been requested.      Since this Court

finds the beneficiary designation was revocable, pursuant to 20 Pa.C.S. §6111.2(a)(2),

the beneficiary designation of Michael Lloyd became ineffective for all purposes after

the divorce and should have been construed as though Michael Lloyd predeceased

Regina Lloyd.

       The language of the statute lists several exceptions where it should not be

assumed that the former spouse predeceased the individual because the designation

was intended to survive the divorce, but none of the exceptions apply to the instant

matter. The wording of the beneficiary designation did not indicate it was intended to



                                                                                            11
  survive a divorce, nor was there a court order or an agreement between the parties

  indicating that the designation of Michael Lloyd as beneficiary was to survive a divorce.

          Wentworth argues that the Settlement Agreement included the settlement of

 Michael Lloyd's loss of consortium claim and therefore his claim was intended to survive

 the divorce. Michael Lloyd was married to Regina Lloyd for less than five years after

 the accident which rendered her paralyzed.     Since a consortium claim by its nature

 terminates upon divorce, it would be inequitable, resulting in unjust enrichment, to

 permit Michael Lloyd's consortium claim to survive beyond the divorce, entitling him to

 potential payment of more than $1,750,000 for injuries that occurred to his ex-wife.

 Michael Lloyd was not injured or involved in the accident for which the annuity

 payments are due. Any right to damages that Michael Lloyd acquired from the accident

was due to his marriage to Regina Lloyd.

          In 1992, when 20 Pa.C.S. §6111.2 was initially enacted, it was conceptually

patterned after section 2507(2), Will modification by circumstances of divorce, which

was enacted in 1947. Prior to 1947, the right of a former spouse to take under a will

was not affected by divorce. The 1947 legislation rendered testamentary provisions that

favored a person's spouse to become ineffective upon divorce, recognizing the fact that

most people who fail to change or revoke their wills after a divorce would want to have

their wills changed by operation of law.   Bloom v. Selfon, 555 A.2d 75, 520 Pa. 519

(1989).    This same reasoning can be applied to beneficiaries of annuity contracts, and

was the purpose of 20 Pa.C.S. §6111.2.

       Therefore, pursuantto 20 Pa.C.S. §6111.2, all annuity payments after the death

of Regina Lloyd should have been paid to the estate of Regina Lloyd. At the time that

the assignment from Michael Lloyd to Wentworth was approved by the court in Florida,

                                                                                         12
 Michael Lloyd did not have any interest in the Annuity to assign. Regina Lloyd was

 divorced from Michael Lloyd at the time of her death in Pennsylvania so the beneficiary

 designation on her annuity became ineffective for all purposes and should have been

construed by both MetLife and Wentworth as if Michael Lloyd had predeceased Regina

Lloyd, in which case the annuity payments would go to the estate of Regina Lloyd.

        Both MetLife and Wentworth had notice that Regina Lloyd and Michael Lloyd

were divorced in Pennsylvania.    MetLife had received notice of the divorce shortly after

Regina Lloyd's death. Wentworth knew about the divorce and Regina's death, since the

divorce information was on Michael Lloyd's application to sell a portion of the monthly

annuity payments (Exhibit EE). Had Wentworth closely read the Structured Settlement

Application, it would have noted that the date of divorce is listed as "11-17-2012" and

Regina's date of death as "5-20-2009", some 3Y2 years prior to the divorce date set

forth. Both dates are incorrect. This Court finds that Wentworth never read the "prior

marital status information" on its application form as completed by Michael Lloyd. Had it

done so numerous legal questions should have arisen in the mind of its employees.

Wentworth was not a bonifide purchaser. Both companies had notice of the divorce and

should have been aware that under Pennsylvania law a divorce has an effect on the

designation of a spouse as a beneficiary of an annuity. Wentworth's headquarters are

in Pennsylvania. Wentworth should have known that Michael Lloyd was not the

beneficiary of Regina Lloyd's Annuity after the divorce, and Michael Lloyd did not have

an interest to sell.

        It is important to note that Wentworth withdrew its request for a second

assignment by Michael Lloyd when the Florida Court received objections from counsel

for Anthony Lloyd and from counsel for the executor of the estate. In fact, the purchase
                                                                                          13
 agreement (Exhibit 0) in section 5(8) permits Wentworth to cancel the agreement if the

 Petition for a Court order is ... opposed...   Had Wentworth's Florida counsel given notice·

to Mr. and Mrs. Constable of the First Request for Court Approval, filed just five months

earlier, Wentworth would likely have canceled that request.

        MetLife, having had notice of the divorce prior to transferring monthly payments

to Michael Lloyd and then acquiescing to the first assignment is not without some

culpability.   However, the provisions of 20 Pa.C.S. 6111.2 as enacted by the

Pennsylvania Legislature excuses their liability.

        In conclusion, pursuant to 20 Pa.C.S. §6111.2, upon the death of Regina R.

Lloyd on March 11, 2011, the designation of Michael Lloyd as beneficiary was to be

construed as if Michael Lloyd had predeceased Regina R. Lloyd, and all subsequent

periodic Annuity payments were to be paid to the Estate of Regina Lloyd, as the

contingent beneficiary. MetLife is relieved of liability under 20 Pa.C.S. §6111.2(a)(1),

for any periodic payments made to Michael Lloyd and to Wentworth. All interpleaded

funds and funds held in escrow in the instant matter shall be released and paid to the

Estate of Regina Lloyd. All future periodic payments under the subject Annuity shall be

paid to the Estate of Regina Lloyd.

       This Court enters the following Order for the reasons stated herein.




                                                                                           14
 IN THE COURT OF COMMON PLEAS OF ALLEGHENY COUNTY, PENNSYLVANIA

                                ORPHANS' COURT DIVISION




RE:      ESTATE OF                              NO: 1612 of 2011
         REGINA R. LLOYD,
              DECEASED




                                        ORDER OF COURT



         And Now, To Wit, this { ~       day of January, 2015, in accordance with the

foregoing Opinion, it is Ordered that MetLife distribute all accumulated and future

periodic Annuity payments under Annuity Certificate No. 80451 to the Estate of Regina

Lloyd.

         It is further Ordered that Wentworth return to the Estate of Regina Lloyd any

funds received under Annuity Certificate No. 80451.



                                    BY THE COURT:




                                                                                         15